 THE EVANS PIPE COMPANY15noticeof compliance with section 9 (f), (g), (h)...[Emphasis supplied.]We find that as the Intervenor received notice of compliance withSection 9 (f), (g), and (h) of the Act within 12 months prior tothe time the contract herein was made, the union-security clause islawful and the contract is a bar to the untimely petition.Accordingly,we grant the Intervenor's motion and shall dismiss, the petition.[The Board dismissed the petition.],The Evans Pipe Company;StillwaterClayProducts Company;RobinsonClayProduct Company,Factory #6; 1 Clay CitySewer Pipe Company; 1 LarsonClay ProductsCompany; Rob-insonClay ProductCompany;'McClain FirebrickDivisionof H. K.Porter Company,Inc; 1 Universal Sewer Pipe Corpo-ration,PlantNo. 1; 1Universal Sewer Pipe Corporation; Den-nison Sewer Pipe Company; 1 Universal SewerPipeCorpora-tion, ,Plant No. 2 and PlantNo.5 1andInternational Union' ofOperating Engineers,LocalNo.,821,AFL-CIO, Petitioner.Cases Nos. 8-RC-3177,8-RC-3178, 8-RC-3179, 8-RC-3180,,8-RC-3181, 8-RC-3.04, 8-R( )-3206, 8-RC-3210, 8-RC-3211)2 8-RC=321f,and 8-RC--3,217. July 8,1958DECISION AND ORDERUpon separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, consolidated hearings were 'held beforeCarroll L. Martin, hearing officer.The hearing officer's rulings madeat the hearings are free from prejudicial error and are hereby affirmed..Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].Upon the.entire record in this case, the Board finds:1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employers.3.No question 4ecting commerce exists concerning the representa-tion of employees of the Employers within the meaning of Section 9(c) (1)- and Section 2 (6) and (7) of the Act, for the followingreasons:The Petitioner seeks to represent the boilerroom firemen of the vari-ous Employers in separate units; alternatively, it will accept a multi-The name of this Employer appears as amended at the hearing.z On Petitioner's motion,this petition was withdrawn at the hearing.121 NLRB No. 5. 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer unit.The Employers and the Intervenor, United Brick andClay Workers Union of America, moved to dismiss the petition on thegrounds that only a multiemployer unit would be appropriate, andthat the present contract between the Employers and the Intervenor,covering all production and maintenance employees, including firemen,is a bar to this proceeding.The Employers are part of a multiemployer association covering 15companies with 26 plants.Since 1942, the Employers have bargainedwith the Intervenor through a negotiating committee headed by E. W.Marcellus, a labor relations consultant.This committee meets with anegotiating committee selected by representatives of 26 local unions ofthe Intervenor, which are the bargaining representatives of the em-ployees of the association members, each local representing all the pro-duction and maintenance employees of a separate plants Thesenegotiating teams reach a so-called master agreement, which con-tains provisions concerning wage increases, overtime, seniority, andall major terms and conditions of employment.The committees thenadjourn for anywhere from 2 days to 2 weeks, during which time 125to 140 copies of the agreement are mimeographed.The committeesthen meet again for the formal signing of the contracts.However,any changes in the terms of employment are put into effect immediatelyupon the expiration of the old contract, regardless of how much laterthe new agreement is signed.All members of both negotiating teamssign all copies of the agreement, which are identical except for theinsertion, in blank spaces provided for this purpose, of the name of theEmployer involved and the number of the Employer's local union.Further negotiations occur on the local level pertaining to purelyministerial and local matters; no provision in the local agreements isin any way inconsistent with the master agreement .4These localagreements carry no termination date; they expire, by their terms, onthe termination of the master agreement.On March 5, 1958, the Petitioner filed separate petitions for, sev-erance of the boilerroom firemen of The Evans Pipe Company; Still-water Clay Products Company; Robinson Clay Product Company,Factory #6; Clay City Sewer Pipe Company; and Larson ClayProducts Company (Cases Nos. 8-RC-3177, 3178, 3179, 3180, and3181, respectively).The petitions were consolidated for the hearings,which began on April 9, 1958.At that time, the committees of theEmployers and the Intervenor were negotiating a new contract, toreplace the one which expired on- April 6, 1958.At the conclusion of8 Some of the Employers employ truckdrivers who are not part of the unit representedby the Intervenor.-4 ArticleXXI of the current agreement provides for the negotiation of plant rules.Article XVI, however, restricts the scope of such plant rules, as follows :Neither party shall at any time during the life of this agreement enaet'any rule,regulation or agreement which shall in any way conflict with the terms of thisAgreement. THE EVANS PIPE COMPANY17that day's hearings, negotiations were continued and agreement wasreached during the evening of April 9.On April 10, the Petitionersent telegrams to each of the other Employers in the association, as-serting that it represented a majority of its boilerroom employees.On April 15, 16, and 18 petitions were filed concerning the employeesof these Employers; some of these petitions were subsequently with-drawn.On April 16, the individual contracts were signed by thenegotiating teams of the Employers and the Intervenor.The record is clear that the 15 Employers have been bargaining ona multiemployer basis since at least 1942.'At all times, every Em-ployer has intended to be, and has considered itself, bound by theresults of the joint- bargaining.We do not consider it determinativethat there exists no formal organizational structure,' or that separateuniform contracts are signed at the conclusion-of negotiations.'Noris the establishment, of a multiemployer unit precluded by the factthat each Employer handles its own` grievances' and that local agree-ments exist for strictly local matters eAccordingly, we find that therehas been a long history of multiemployer bargaining covering,interalia,the boilerroom firemen here sought by the Petitioner. It is wellsettled that, on such facts, the only unit appropriate for severance ismultiemployer in scope.10The Employers and the Intervenor assert that their contract wasconcluded on April 9, 1958, when final agreement was reached by thenegotiators.The Petitioner contends that the contract is not a baras of that date because it was not signed until April 16, 1958, aftertelegrams were sent to all the Employers and most of the petitions hadbeen filed.We find no merit in the Petitioner's contentions.Whenthe agreement was reached on April 9, all major substantive terms ofemployment were set.The parties considered themselves bound bythe agreement at this point, and increased benefits were put into effectimmediately.The Board has held, in circumstances such as these,that where certain substantive provisions have been put into effectand where all that remains is the ministerial act of placing signaturesupon the agreed document, the contract is a bar from the date whenthe terms of the agreement were properly concluded.iiAccordingly,we find that the contract acts as a bar from April 9, 1958.5 There is further testimony to the effect that some of these Employers have been bar-gaining, through their association,with the Intervenor since 1934.U Electrical Contractors of Troy and Vicinity,116 NLRB 354;Metz Brewing Company,98 NLRB 409.7 Abbotts Dairies, Inc.,97 NLRB 1064;Balaban&Katz(Princess Theatre),87 NLRB1071sMetz Brewing Company, supra9 SeeThe Goodyear Tire and Rubber Company,105 NLRB 674.1oFriden Calculating Machine Co.,Inc.,110 NLRB 1618;United Can and Glass Co.,105 NLRB 69.u American Smelting and Refining Company,Silver Bell Operation,118 NLRB 915;Natona Mills, Inc,112 NLRB 236;Oswego Falls Corp.,110 NLRB 621.487926-59-vol. 121-3 18DECISIONSOF NATIONALLABOR RELATIONS BOARDAs noted above, the unit for severance, to be appropriate, must becoextensive with the multiemployer production and maintenance unit.By April 9, 1958, the Petitioner had sought separate units at plantsof only 5 of the 15 Employers who comprise the association.Theseparate petitions for units at the plants of the other members of the,association were not filed until after a collective-bargaining contracthad been reached.Viewing this in the light most favorable to thePetitioner, the petitions filed after April 9 are essentially amendmentsto the original petitions, to correct the scope of the requested unit.In analogous situations, the Board has held that contracts validlyexecuted after the original petition but before the amendment to thepetition bar the amendment, where the amendment claims a unitlarger and substantially different from that sought in the originalpetition.12We find that this principle is applicable to the instant case.Since the amendments, which were necessary to raise a question con-cerning representation, were untimely because of the intervening con-tract, we shall dismiss the petitions.[The Board dismissed the petitions.]12Polk Brothers Central Appliance and Furniture Company,105 NLRB 251;American,Suppliers,Incorporated,98 NLRB 692;The Baldwin Company,81 NLRB 927.Acme Waste Paper CompanyandUnited Papermakers and Paper-workers,AFL-CIO.Case No. 39-CA-673. July 9,1958DECISION AND ORDEROn January 27, 1958, Trial Examiner C. W. Whittemore issued hisIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Intermediate Report attached hereto.Thereafter, Respondent filed excep-tions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Bean, and Fanning].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theIntermediate Report, Respondent's exceptions and brief, and theentire record in the case, and hereby adopts the findings, conclusions,121 NLRB No. 6.